Opinion filed September 10, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00093-CR
                                         __________

                           WALTER VILLASANA, Appellant
                                      V.
                            STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 4
                                  Tarrant County, Texas
                             Trial Court Cause No. 1082826D


                            MEMORANDUM OPINION
       The trial court convicted Walter Villasana, upon his plea of guilty, of aggravated assault with
a firearm. Appellant also entered a plea of true to the enhancement allegation. A plea bargain
agreement was not reached. The trial court assessed his punishment at confinement for seven years.
We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.
       Counsel presents one arguable issue in his brief. Counsel questions whether the punishment
assessed is cruel and unusual. As counsel notes, the sentence assessed falls within the range of
punishment for a person convicted of a second degree felony offense with one prior felony
conviction. TEX . PENAL CODE ANN . §§ 12.42, 22.02 (Vernon Supp. 2008). A penalty assessed
within the range of punishment established by the legislature will not be disturbed on appeal.
Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984); Bradfield v. State, 42 S.W.3d 350,
354 (Tex. App.—Eastland 2001, pet. ref’d). The arguable issue is overruled.
       Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the record and file a response to counsel’s brief. A response has been filed. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       In his response, appellant challenges the effectiveness of his trial counsel and raises concerns
that, because he was on pain medication after surgery on his elbow, he was not in his “right frame
of mind.” Appellant further states that, because of the pain medication, his pleas were involuntary.
The Texas Court of Criminal Appeals stated in Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005), that the court of appeals is to review appellant’s pro se claims and examine the
record in order to determine whether the record reflects no reversible error and, therefore, the appeal
should be dismissed or whether arguable grounds exist and, therefore, new counsel should be
appointed. We have complied with the requirements in Bledsoe and have found no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


September 10, 2009                                             PER CURIAM
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.

                                                  2